Title: To Thomas Jefferson from Thomas Mann Randolph, 22 June 1805
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     June 22d. :05
                  
                  I am requested by Mr. Richard S. Hackley of New York to endeavor to procure for him information from Washington whether the Consulship at Bourdeaux has been lately vacated or not by the relinquishment or displacement of Mr. Lee. Certain connexions between him and myself forbid my refusing this request however disagreeable it is to comply with it. Being fully convinced that he cannot have an idea of being able by these means to gather any thing of the intentions or sentiments of the Government with respect to Mr. Lee, that such a thought never once struck him, I have found it more difficult to refuse. His intentions he has candidly made known to me. Having learned from his partner just returned from Bourdeaux of the dissatisfaction Mr. Lees conduct has given them he has conceived an idea that he might be removed and a hope of succeeding him himself if the place is not allready filled which he apprihends may have taken place. If it is not filled he means to come forward with the recommendations of respectable merchants of New-York, Norfolk and Bourdeaux, if there is time. His circular acquaintance with Philip N. Thompson, and John Randolph enables him to add their favorable testimony of him besides. If no appointment has been made he intends to set about this immediately, having himself a full belief that one will be made. If I had any kind of correspondence with any other person who could say whether such an appointment had been made I should not trouble you with it: as I have not, I request a bare answer to that question; which is all Mr. R.H. contemplated when he applied to me, I am confident. He is here now & has been several days with us on a visit to T.E. Randolph and myself.
                  The family is well. Martha is at times much harrassed yet by dyspeptic and Hypochondriac effects but has no complaint of a more serious nature. I have the greatest hope that the air and society at Monticello will restore her completely, in a short time. The cold weather in autumn will without fail do it if it is not sooner done.—The children, except Mary, have all had the mumps. With sincere attachment yours affect:y
                  
                     Th: M. Randolph 
                     
                  
               